Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2014

                                   No. 04-14-00163-CV

                      AAA FREE MOVE MINISTORAGE L.L.C.,
                                  Appellant

                                            v.

                              BRIGHAM LIVING TRUST,
                                     Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-01363
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
    The Appellee’s Second Agreed Motion for Extension of Time to File Brief is
GRANTED. The appellee’s brief is due on August 29, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court